       Case: 3:20-cr-00137-wmc Document #: 37 Filed: 06/24/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,


              v.
                                                          Case No. 20-cr-137-wmc

MICHAEL EISENGA,

                     Defendants.


 GOVERNMENT’S MOTION FOR ORDER OF FORFEITURE – MONEY JUDGMENT


       The United States of America, by its attorney Scott C. Blader, United States

Attorney for the Western District of Wisconsin, by Meredith P. Duchemin, Assistant

United States Attorney, respectfully submits its Motion for an Order of Forfeiture-

Money Judgment. This motion is made pursuant to Rule 32.2(b) of the Federal Rules of

Criminal Procedure. The government makes this request based upon the following:

       1.     On October 22, 2020, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against Michael Eisenga.       The one-count indictment charged a

violation of 18 U.S.C. § 1344(2).   The indictment also contained a forfeiture allegation

for the forfeiture of any and all property constituting or derived from proceeds obtained

directly or indirectly as a result of the said violation, including but not limited to a

money judgment in a sum of money equal to $6.9 million in United States currency,
          Case: 3:20-cr-00137-wmc Document #: 37 Filed: 06/24/21 Page 2 of 3




representing the amount of proceeds obtained as a result of scheme to defraud.         ECF.

No. 2.

          2.   On March 25, 2021, the defendant pleaded guilty to the one-count

indictment. In the plea agreement, the defendant agreed that he obtained proceeds of

$6,975,000.00 from the violations of 18 U.S.C. § 1344(2), and that such proceeds were

forfeitable.   ECF. Nos. 17 and 22.

          3.   The United States has not, as of this date, identified specific assets that

were derived from the offense of which the defendant has been convicted.          Nor has the

United States identified any property of the defendants that could be forfeited as a

substitute asset in accordance with 21 U.S.C. § 853(p).

          4.   Accordingly, the United States seeks the entry of an Order of Forfeiture

consisting of a personal money judgment against defendant Michael Eisenga in the

revised amount of $4,027,035.51, which is equivalent to the current amount of

restitution.

          5.   The entry of an Order of Forfeiture in the form of a personal money

judgment is specifically authorized by Rule 32.2(b)(1) and (c)(1) of the Federal Rules of

Criminal Procedure.

          6.   Once the Order of Forfeiture is entered, the Government may move at any

time, pursuant to Rule 32.2(e)(1)(B), to amend the Order to forfeit specific property of

the defendant, having a value up to the amount of the money judgment, as substitute

assets.




                                               2
       Case: 3:20-cr-00137-wmc Document #: 37 Filed: 06/24/21 Page 3 of 3




      WHEREFORE, by virtue of the plea agreement for which defendant Michael

Eisenga has been convicted, a money judgment should be entered against the

defendant. The United States respectfully requests that this Court enter an order of

forfeiture in the form of a money judgment in the amount of $4,027,035.51 against

defendant Michael Eisenga.

      Dated this 23rd day of June 2021.

                                            Respectfully submitted,

                                            SCOTT C. BLADER
                                            United States Attorney

                                      By:      /s/ MEREDITH P. DUCHEMIN
                                            MEREDITH P. DUCHEMIN
                                            Assistant United States Attorney




                                            3
